409 U. S. 1046. Motion for leave to file petition for rehearing denied.

*1034
Assignment Orders

An order of The Chief Justice designating and assigning Mr. Justice Clark (retired) to perform, judicial duties in the United States Court of Appeals for the Seventh Circuit during the week of November 26, 1973, and for such additional time as may be required to complete unfinished business, pursuant to 28 U. S. C. § 294 (a), is ordered entered on the minutes of this Court, pursuant to 28 U. S. C. § 295.
An order of The Chief Justice designating and assigning Mr. Justice Clark (retired) to perform judicial duties in the United States District Court for the Eastern District of New York during the month of December 1973, and for such additional time as may be required to complete unfinished business, pursuant to 28 U. S. C. § 294 (a), is ordered entered on the minutes of this Court, pursuant to 28 U. S. C. § 295.
An order of The Chief Justice designating and assigning Mr. Justice Clark (retired) to- perform judicial duties in the United States Court of Appeals for the Second Circuit during the period April 15, 1974, to April 19, 1974, and for such additional time as may be required to complete unfinished business, pursuant to 28 U. S. C. § 294 (a), is ordered entered on the minutes of this Court, pursuant to 28 U. S. C. § 295.